DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species IV in the reply filed on 02/10/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.




Claim(s) 1, 11 and 12 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Frazier (United States Patent Application Publication 2009/0201570 A1).
With respect to claim  1,Frazier discloses  an electro-optic display, comprising: a light transmissive front electrode (see 126 in fig.4A); an electro-optic layer (see comprised by 140); a rear electrode (see 134); and a white or reflective backing (see 128 para.[0049]), wherein the rear electrode is shaped as a grid having a plurality of grid lines (see 134 in fig.4A) and is disposed between the white or reflective backing (128) and the electro-optic layer (comprised by 140), and wherein the electro-optic layer 

With respect to claim 11, Frazier discloses the electro-optic display of claim 1, wherein the rear electrode (134) is disposed adjacent to the white or reflective backing (see 128 in fig.4A).

With respect to claim 12, Frazier discloses the electro-optic display of claim 1, wherein the plurality of charged particles comprises black particles (see para.[0027]: In certain embodiments, the carbon may be coated with a polymer material that may be any of variety of different colors, such as black, red, green, blue, etc. ).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 



Claim(s) 2-4 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Frazier (United States Patent Application Publication 2009/0201570 A1).
With respect to claim 2, Frazier discloses the electro-optic display of claim 1, but does not disclosed in the embodiment of fig.4A, wherein the charged particles and the fluid are encapsulated within a plurality of capsules.
Frazier discloses in the embodiment of fig.3B which discloses the charged particles (see the particles 140) and the fluid are encapsulated within a plurality of capsules (see 112 in fig.3B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of 4A in Frazier with the teaching of encapsulation in fig.3B so wherein the charged particles and the fluid are encapsulated within a plurality of capsules to allow for a more robust and physically flexible light modulator.

With respect to claim 3, Frazier discloses the electro-optic display of claim 2, but does not disclose wherein the capsules have an aspect ratio of 1:3 to 3:1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electro-optic display device so that the capsules have an aspect ratio of 1:3 to 3:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller 105 USPQ 233.


With respect to claim 4, Frazier discloses the electro-optic display of claim 2, Frazier discloses wherein the grid has a plurality of open spaces (see the grid of 134 in fig.4A) but does not disclose wherein a ratio between an area of the open spaces and a cross-sectional area of the capsules is 1:5 to 5:1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electro-optic display device so that a ratio between an area of the open spaces and a cross-sectional area of the capsules is 1:5 to 5:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller 105 USPQ 233.



With respect to claim 10, Frazier discloses the electro-optic display of claim 1, but does not disclose wherein the rear electrode has a light transmissivity of at least 85%.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electro-optic display device so wherein the rear electrode has a light transmissivity of at least 85%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller 105 USPQ 233.

Claim(s) 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Frazier (United States Patent Application Publication 2009/0201570 A1) in view of Patry (United States Patent Application Publication 2006/0291034 A1).

With respect to claim 5, Frazier discloses the electro-optic display of claim 1, but does not disclose in the embodiment of fig.4A, wherein the charged particles and the fluid are encapsulated within a plurality of microcells.
Patry discloses wherein the charged particles and the fluid are encapsulated within a plurality of microcells ([0013]).
. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Frazier with the teaching of Paltry so wherein the charged particles and the fluid are encapsulated within a plurality of microcells to allow for a more robust and physically flexible light modulator.

With respect to claim 6, Frazier in view of Patry discloses the electro-optic display of claim 5, wherein the grid has a plurality of open spaces (see the spaces of 134) but does not disclose a ratio between an area of the open spaces and a cross-sectional area of the microcells is 1:5 to 5:1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electro-optic display device of Frazier in view of Patry so that a ratio between an area of the open spaces and a cross-sectional area of the capsules is 1:5 to 5:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller 105 USPQ 233.

With respect to claim 7, Frazier discloses the electro-optic display of claim 1, but does not disclose wherein the charged particles and the fluid are encapsulated within a plurality of discrete droplets surrounded by a continuous phase comprising a polymeric material.
Patry discloses wherein the charged particles and the fluid are encapsulated within a plurality of discrete droplets surrounded by a continuous phase comprising a polymeric material (see para. [0012]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention Frazier so that wherein the charged particles and the fluid are encapsulated within a plurality of discrete droplets surrounded by a continuous phase comprising a polymeric material to reduce clustering and settling.


With respect to claim 8, Frazier in view of Patry discloses the electro-optic display of claim 7, but does not disclose wherein the plurality of droplets have an aspect ratio of 1:3 to 3:1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electro-optic display device of Frazier in view of Patry so that the plurality of droplets have an aspect ratio of 1:3 to 3:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller 105 USPQ 233.


With respect to claim 9, Frazier in view of Patry discloses the electro-optic display of claim 7, Frazier discloses wherein the grid has a plurality of open spaces (see the grid of 134 in fig.4A) but does not disclose wherein a ratio between an area of the open spaces and a cross-sectional area of the capsules is 1:5 to 5:1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electro-optic display device of Frazier in view of Patry so that a ratio between an area of the open spaces and a cross-sectional area of the droplets is 1:5 to 5:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller 105 USPQ 233.

Claim(s) 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Frazier (United States Patent Application Publication 2009/0201570 A1) in view of Herb (United States Patent Application Publication 2003/0132908 A1).
With respect to claim 13, Frazier discloses the electro-optic display of claim 12, but does not disclose wherein the plurality of charged particles further comprises white particles.
Herb discloses wherein the plurality of charged particles further comprises white particles (see para. [0217]: “For example, A-type particles may be white, while B-type particles may be black.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electro-optic display of Frazier with the teaching of Herb so wherein the plurality of charged particles further comprises white particles to enhance the versatility of the display device.

Claim(s) 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Frazier (United States Patent Application Publication 2009/0201570 A1) in view of Cok (United States Patent Publication 2013/0222326 B1).

With respect to claim 14, Frazier discloses the electro-optic display of claim 1, but does not disclose wherein the grid lines comprise microwires.
Cok discloses wherein the grid lines comprise microwires (see 156 in fig.3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electro-optic display of Frazier with the teaching of Cok so that grid lines comprise microwires to make the display more compact and decrease the visibility of the electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Primary Examiner, Art Unit 2882